      Case 6:17-cv-06176-FPG-MWP Document 68 Filed 01/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

SILVON S. SIMMONS,
                                                            ORDER and AMENDED
                                Plaintiff,                  SCHEDULING ORDER

               v.                                           17-CV-6176FPG

JOSEPH M. FERRIGNO, II, et al.,

                        Defendants.
_______________________________________



               Silvon S. Simmons (“Simmons”) having field a motion to compel, for sanctions,

and for an extension of the scheduling order (Docket # 60), the City of Rochester, and its

employees Joseph M. Ferrigno, II, Samuel Giancursio, Mark Wiater, Christopher Muscato,

Robert Wetzel, and Michael L. Ciminelli (collectively, “City Defendants”), having opposed the

motion (Docket # 65), and this Court having reviewed the submissions, and oral argument

having been conducted on January 13, 2021, it is hereby

               ORDERED, for the reasons stated more fully on the record on January 13, 2021,

that Simmons’s motion to compel (Docket # 60) is GRANTED in part and DENIED in part.

Specifically, that portion of Simmons’s motion that seeks an order imposing sanctions is denied

and those portions of Simmons’s motion that seek an order extending the scheduling order and

an order compelling the production of documents from the City Defendants are granted. The

City Defendants are directed to produce all documents responsive to Simmons’s discovery

requests on or before January 27, 2021. It is further

               ORDERED, that this Court’s November 19, 2020 Amended Scheduling Order

(Docket # 62) shall be amended as follows:
        Case 6:17-cv-06176-FPG-MWP Document 68 Filed 01/13/21 Page 2 of 3




               1.      All factual discovery in this case, including depositions, shall be

completed on or before May 3, 2021. All motions to compel discovery shall be filed by July 26,

2021.

               2.      Plaintiff shall identify any expert witnesses pursuant to Fed. R. Civ. P.

26(a)(2)(A) and provide reports pursuant to Rule 26(a)(2)(B) and/or disclosures pursuant to Rule

26(a)(2)(C) by May 27, 2021. Defendants shall identify any expert witnesses and provide

reports pursuant to Fed. R. Civ. P. 26 by June 24, 2021. Parties shall complete all discovery

relating to experts, including depositions, by July 8, 2021.

               3.      Dispositive motions, if any, shall be filed no later than September 16,

2021. Unless a consent to proceed before this Court has been filed, such motions shall be made

returnable before Chief Judge Geraci.

               4.      A trial date status conference pursuant to Fed. R. Civ. P. Rule 16(e) and

Local Rule 16 will be held, if necessary, at a date and time to be determined by the trial judge

after determination of dispositive motions. If no dispositive motions are filed, counsel shall

immediately contact the trial judge so that a trial date status conference can be scheduled.

                       At least seven (7) days prior to the trial date status conference, the parties

shall file a joint case status report setting forth the information described below. If the parties

disagree as to the information to be provided, the report must set forth their different responses.

The joint status report shall contain:

                       (1)     Nature of the Case: Set forth a brief description of the action,

                               identifying the parties, all counsel of record, the relief requested,

                               any affirmative defenses and any relationship the case may have to

                               other pending actions.


                                                  2
      Case 6:17-cv-06176-FPG-MWP Document 68 Filed 01/13/21 Page 3 of 3




                      (2)     Motion Practice: Are any motions, dispositive or non-dispositive,

                              pending? If so, briefly describe the motion. Explain if additional

                              motion practice is necessary before the matter is ready to be tried.

                      (3)     Settlement: Describe the status of settlement negotiations. If the

                              parties believe a court supervised settlement/mediation conference

                              would be of assistance in resolving the case or narrowing disputed

                              issues, please state.

                      (4)     Trial: State whether the case is ready for trial. If not, explain why.

                              Set forth an estimate of how long the trial will take and whether

                              the case is jury or non-jury.

               No extension of the above cutoff dates will be granted except upon written

application, made prior to the cutoff date, showing good cause for the extension. Application for

extensions should be made to the Magistrate Judge. Joint or unopposed requests to extend the

deadlines set forth in this order need not be made by formal motion, but rather may be sought in

a letter to the court. Letter requests must detail good cause for the extension and propose new

deadlines.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                                MARIAN W. PAYSON
                                                              United States Magistrate Judge
Dated: Rochester, New York
       January 13, 2021




                                                 3
